FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GUILLERMO YARZA-GUTIERREZ,                       No. 13-73184

               Petitioner,                       Agency No. A077-075-439

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Guillermo Yarza-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and we review de novo due

process challenges to immigration proceedings. Zetino v. Holder, 622 F.3d 1007,

1011-12 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

         We reject Yarza-Gutierrez’s contentions that the IJ’s conduct during

proceedings violated due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

         The record does not compel the conclusion that Yarza-Gutierrez established

changed circumstances to excuse the untimely filing of his asylum application. See

8 C.F.R. § 1208.4(a)(4); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th

Cir. 2008). We reject Yarza-Gutierrez’s contentions that the BIA failed to address

arguments on appeal or failed to adequately explain its decision. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010). Thus, Yarza-Gutierrez’s asylum claim

fails.

         Substantial evidence supports the agency’s determination that Yarza-

Gutierrez failed to establish past persecution or a fear of future persecution on

account of a protected ground. See Zetino, 622 F.3d at 1016 (“An alien’s desire to

be free from harassment by criminals motivated by theft or random violence by


                                           2                                    13-73184
gang members bears no nexus to a protected ground.”); see also Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Thus, Yarza-Gutierrez’s withholding of removal claim fails.

      In addition, substantial evidence supports the agency’s denial of CAT relief

because Yarza-Gutierrez failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to review the agency’s discretionary denial of

Yarza-Gutierrez’s application for voluntary departure where Yarza-Gutierrez

presents no question of law that would invoke our jurisdiction. See Gil v. Holder,

651 F.3d 1000, 1006 (9th Cir. 2011), abrogated on other grounds by Moncrieffe v.

Holder, 133 S. Ct. 1678 (2013).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   13-73184